Title: From James Madison to James Madison, Sr., 20 June 1788
From: Madison, James
To: Madison, James


Hond SirRichmd. June 20. 1788
No question has been yet taken by which the strength of parties can be determined. The calculations on different sides do not accord; each making them under the bias of their particular wishes. I think however the friends of the Constitution are most confident of superiority; and am inclined myself to think they have at this time the advantage of 3 or 4 or possibly more in point of number. The final question will probably decide the contest in a few days more. We are now on the Judiciary Department, against which the last efforts of the Adversaries seem to be made. How far they will be able to make an impression, I can not say. It is not probable that many proselytes will be made on either side. As this will be handed to you at Court you can make its contents known to Majr. Moore, and other friends to whom I have not time separately to write. With my regards to my mother & the family I remain Yr. affece son
Js. Madison Jr
